Case 1:14-cv-06601-DLI-CLP Document 184 Filed 10/15/18 Page 1 of 2 PageID #: 7464




                                             +1-212-474-1260

                                           jburetta@cravath.com



                                                                                 October 15, 2018

                           Freeman, et al. v. HSBC Holdings PLC, et al.,
                                    14-CV-6601 (DLI) (CLP)

    Dear Chief Judge Irizarry:

                   We represent Credit Suisse AG in the above-referenced action and
    respectfully write on behalf of the Moving Defendants.1 By minute entry dated August 6,
    2018, the Court ordered that objections to the Magistrate Judge’s Report and
    Recommendation (the “R&R”) be filed no later than August 31, 2018, and responses to
    those objections be filed no later than October 5, 2018.

                     Having filed their objections (Dkt. No. 174), and reviewed Plaintiffs’
    response (Dkt. No. 183), the Moving Defendants respectfully request leave of the Court
    to submit a seven-page, narrowly-tailored brief in reply—a copy of which is attached
    hereto as Exhibit A—to address (i) Plaintiffs’ assertion, made for the first time, that the
    R&R is not subject to de novo review by this Court and (ii) a recent out-of-circuit case
    cited for the first time in Plaintiffs’ response. 2 A reply is appropriate in these limited
    circumstances “to avoid giving unfair advantage to the answering party”. Bayway Ref.
    Co. v. Oxygenated Mktg. & Trading, 215 F.3d 219, 226-27 (2d Cir. 2000).




           1
             The “Moving Defendants” are HSBC Holdings plc, HSBC Bank plc, HSBC
    Bank Middle East Limited, HSBC Bank USA, N.A., Barclays Bank PLC, Standard
    Chartered Bank, The Royal Bank of Scotland N.V. (f/k/a ABN AMRO Bank N.V.),
    Credit Suisse AG, and Commerzbank AG.
           2
             The Moving Defendants have carefully reviewed the Court’s Individual Rules,
    as well as the federal and local rules, and file this letter with the Court rather than request
    a pre-motion conference because it relates to a motion described in Individual Rule
    IV.A.4 (objections pursuant to Fed. R. Civ. P. 72).
Case 1:14-cv-06601-DLI-CLP Document 184 Filed 10/15/18 Page 2 of 2 PageID #: 7465
                                                                           2


                  Accordingly, the Moving Defendants respectfully request that the Court
    grant the Moving Defendants leave to file the seven-page brief attached hereto as
    Exhibit A. We thank the Court for its consideration.


                                                   Respectfully submitted,



                                                   John D. Buretta



    The Honorable Dora L. Irizarry
       Chief United States District Judge
          United States District Court
              Eastern District of New York
                  225 Cadman Plaza East
                     Brooklyn, New York 11201

    Encl.

    VIA ECF

    Copies w/encl. to:

    All counsel of record

    VIA ECF
